Case 2:14-cr-20520-MFL-RSW ECF No. 99 filed 09/14/20      PageID.743   Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                  Case No. 14-cr-20520
                                                  Hon. Matthew F. Leitman
v.

LAMONT M. SAPP,

     Defendant.
__________________________________________________________________/

               ORDER DENYING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE (ECF No. 81)

      On September 14, 2020, the Court held a hearing on Defendant Lamont

Sapp’s motion for compassionate release. (See Mot., ECF No. 81.) For the reasons

stated on the record during the motion hearing, Sapp’s motion is DENIED.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: September 14, 2020            UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 14, 2020, by electronic means and/or
ordinary mail.

                                     s/ Holly A. Monda
                                     Case Manager
                                     (810) 341-9764


                                        1
